UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

August 23, 2018
Devin Fletcher
Associate Attorney
Cuddy Law Firm, PLLC
8723 Shoal Creek Boulevard
Suite 100
Austin, Texas 78757
Dear Mr. Fletcher:
This letter responds to your correspondence addressed to Cheryl Broady, Customer Service
Specialist, United States Department of Education (Department), Office of Special Education
Programs (OSEP). In your letter, you requested guidance on how expedited due process hearings
should be scheduled when there are fewer than 20 school days left in the school year, and
whether it would be consistent with the Individuals with Disabilities Education Act (IDEA) to
hold an expedited due process hearing when there are less than 20 school days left in the school
year. We regret the delay in responding.
We note that section 607(d) of IDEA prohibits the Secretary from issuing policy letters or other
statements that establish a rule that is required for compliance with, and eligibility under, IDEA
without following the rulemaking requirements of section 553 of the Administrative Procedure
Act. Therefore, based on the requirements of IDEA section 607(e), this response is provided as
informal guidance and is not legally binding. This response represents an interpretation by the
Department of the requirements of IDEA in the context of the specific facts presented, and does
not establish a policy or rule that would apply in all circumstances.
Your letter indicates that this matter was the subject of litigation, and we emphasize that we
express no view on the facts and circumstances giving rise to that litigation or the merits of the
underlying dispute. While it would be consistent with IDEA for an expedited due process
hearing to occur within less than 20 school days from the date that the due process complaint
was filed, there is no IDEA requirement that the hearing occur within less than 20 school days.
When a parent or a local educational agency (LEA) files a due process complaint to request an
expedited due process hearing on the matters described in 20 U.S.C. 1415(k)(3) and 34 CFR
§300.532(a), the State educational agency (SEA) or LEA is responsible for arranging the
expedited due process hearing, which must occur within 20 school days of the date that the due
process complaint is filed. The hearing officer in an expedited due process hearing must make a
determination within 10 school days after the hearing concludes. 20 U.S.C. §1415(k)(4)(B) and
34 CFR §300.532(c)(2) and (4). Further, a hearing officer may not grant an extension of the

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

expedited hearing timelines. See Q&A E-7 of the July 23, 2013 Questions and Answers on IDEA
Part B Dispute Resolution Procedures. 1
OSEP has addressed the question of how to apply the timeline requirements for expedited due
process hearings when the due process complaint is filed when school is not in session.
Question E-5: How must SEAs and LEAs apply the timeline requirements for
expedited due process hearings if the due process complaint is filed when school is not
in session?
Answer: When a due process complaint requesting an expedited due process hearing
is filed during the summer or when school is not otherwise in session, the SEA or
LEA responsible for arranging the expedited due process hearing is not required to
count those days in calculating the expedited due process hearing timelines. A
school day has the same meaning for all children in school, including children with
and without disabilities. 34 CFR §300.11(c)(2). Therefore, any day that children
without disabilities are not in school is not counted as a school day, and is not
considered in calculating the expedited due process hearing timelines. For example,
a day on which a public agency only provides extended school year services to
children with disabilities and does not operate summer school programs for all
children cannot be counted as a “school day.” 71 FR 46552 (August 14, 2006). In
contrast, if a due process complaint requesting a hearing is filed under 34 CFR §§
300.507-300.516, when school is not in session, the SEA is required to meet the 30day resolution period and 45-day hearing timelines in 34 CFR §§300.510 and
300.515(a).
We believe the same analysis applies whether the due process complaint requesting an expedited
due process hearing is filed with less than 20 school days remaining in the school year or if the
request is filed during the summer or other times when school is not in session. Given the tight
timeline constraints for expedited due process hearings, the SEA or LEA must ensure that the
hearing is completed no later than the 20th school day from when the expedited due process
complaint is filed and that the hearing officer’s determination is made no later than the 10th
school day after the hearing concludes – even if the complaint was filed during the previous
school year or during the summer, and the due date falls during the following school year .
If you have any further questions, please do not hesitate to contact Lisa Pagano of my staff at
202-245-7413 or by email at Lisa.Pagano@ed.gov.

1

This document is available at:
https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acccombinedosersdisputeresolutionqafinalmemo-7-2313.pdf)

Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

